DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00380-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CHARLES E. POOL, SR., ET AL.,§
	APPEAL FROM THE 87TH
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered March 28, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.













 (DO NOT PUBLISH)